Name: Commission Regulation (EEC) No 2135/82 of 30 July 1982 re-establishing intervention buying in of beef in Great Britain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 7 . 82 Official Journal of the European Communities No L 223/87 COMMISSION REGULATION (EEC) No 2135/82 of 30 July 1982 re-establishing intervention buying in of beef in Great Britain accordance with Article 3 (2) of Regulation (EEC) No 1 197/82 (3), HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 6 (4) (b) thereof, Whereas intervention buying in was suspended by Commission Regulation (EEC) No 2020/82 (2) ; Whereas the market price for 'Steers M' in Great Britain had returned to a level below the maximum buying-in price for this quality ; whereas intervention buying in for this quality must recommence in Buying in by the intervention agency of Great Britain shall recommence on 2 August 1982 for the following quality : in Great Britain : 'Steers M\ Article 2 This Regulation shall enter into force on 2 August 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 24. O OJ No L 216, 24 . 7. 1982, p . 33 . (3) OJ No L 140, 20 . 5 . 1982, p . 26 .